     Case 1:15-cv-02739-LAP Document 121 Filed 09/27/19 Page 1 of 2




                                       +1-212-474-1760

                                    mpaskin@cravath.com



                                                                       September 27, 2019

 Petersen Energía Inversora, S.A.U. and Petersen Energía, S.A.U. v. Argentine Republic
                        and YPF S.A., No. 15-cv-02739 (LAP);
       Eton Park Capital Management, L.P. et al. v. Argentine Republic and YPF
                              S.A., No. 16-cv-8569 (LAP)

Dear Judge Preska:

               We write on behalf of Defendant YPF S.A. (“YPF”) in connection with
the Court’s September 17, 2019 Order (the “Order”) adjourning the briefing dates for
Defendants’ Motion to Dismiss for Forum Non Conveniens (the “Motion”) in order for
the Court to have a “clearer sense of which administration will have the power to speak
for the Republic”. (Petersen ECF No 191; Eton Park ECF No. 60.) YPF respectfully
submits that adjournment “in light of the upcoming elections in the Republic of
Argentina” is unwarranted and that the Order, as written, is capable of being construed to
suggest, erroneously, that the present administration’s power to represent the Republic is
compromised by the fact of the upcoming election.

                Unless and until there is a change, the current administration indisputably
has the “power to speak for the Republic”. And even if there is a change in
administration following the election, Argentina remains a sovereign nation governed by
the rule of law, with the governmental institutions in place (including an independent
judiciary) to protect as much. And certainly, as an independent publicly traded company,
an upcoming presidential election in its home country does not impact YPF’s ability to
proceed in the litigation.

                Finally, while YPF does not ultimately object to the Court’s extension of
Plaintiffs’ time to respond to the Motion, YPF respectfully reserves its right to request
that Defendants’ date to reply be extended.
     Case 1:15-cv-02739-LAP Document 121 Filed 09/27/19 Page 2 of 2



                                                     Respectfully Submitted,

                                                     /s/ Michael A. Paskin

                                                     Michael A. Paskin




Honorable Loretta A. Preska
   United States District Court for the Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
          500 Pearl Street
              New York, NY 10007

VIA ECF
Copies to: All Counsel of Record via ECF




                                             2
